           Case 1:16-cv-01036-FPG Document 20 Filed 08/06/20 Page 1 of 1

Judgment in a Civil Case


                            United States District Court
                        WESTERN DISTRICT OF NEW YORK



BUFFALO LABORERS WELFARE FUND ET AL
                                                     JUDGMENT IN A CIVIL CASE
                                                     CASE NUMBER: 16-CV-1036
      v.

SANDERS CONSTRUCTION, INC. ET AL


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The
issues have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that the Plaintiff’s Motion for Default Judgment is
Granted and that the case is dismissed without prejudice.




Date: August 6, 2020                                 MARY C. LOEWENGUTH
                                                     CLERK OF COURT

                                                     By: s/ Colin
                                                         Deputy Clerk
